Exhibit 10.2 
 
EXECUTION VERSION

 

 
GS MORTGAGE SECURITIES CORPORATION II,

 
PURCHASER
 
and
 
CITIGROUP GLOBAL MARKETS REALTY CORP.,
 
SELLER
 
MORTGAGE LOAN PURCHASE AGREEMENT
 
Dated as of May 1, 2015
 
Series 2015-GC30

 

 

 

 

 

 
This Mortgage Loan Purchase Agreement (“Agreement”), dated as of May 1, 2015, is
between GS Mortgage Securities Corporation II, a Delaware corporation, as
purchaser (in such capacity, the “Purchaser”), and Citigroup Global Markets
Realty Corp., a New York corporation, as seller (the “Seller”).
 
Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
May 1, 2015 (the “Pooling and Servicing Agreement”), among GS Mortgage
Securities Corporation II, as depositor (in such capacity, the “Depositor”),
Midland Loan Services, a Division of PNC Bank, National Association, as master
servicer (in such capacity, the “Master Servicer”), Midland Loan Services, a
Division of PNC Bank, National Association, as special servicer (in such
capacity, the “Special Servicer”), Trimont Real Estate Advisors, Inc., as
operating advisor, U.S. Bank National Association, as certificate administrator
(in such capacity, the “Certificate Administrator”) and U.S. Bank National
Association, as trustee (the “Trustee”), pursuant to which the Purchaser will
transfer the Mortgage Loans (as defined herein), together with certain other
mortgage loans, to a trust fund and certificates representing ownership
interests in the Mortgage Loans, together with the other mortgage loans, will be
issued by the trust fund (the “Trust Fund”). In exchange for the Mortgage Loans
and the other mortgage loans, the Trust Fund will issue to or at the direction
of the Depositor certificates to be known as GS Mortgage Securities Trust
2015-GC30, Commercial Mortgage Pass-Through Certificates, Series 2015-GC30
(collectively, the “Certificates”). For purposes of this Agreement, “Mortgage
Loans” refers to the mortgage loans listed on Exhibit A and “Mortgaged
Properties” refers to the properties securing such Mortgage Loans.
 
The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:
 
SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage File.
 The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
(subject to the rights of the holders of interests in the Courtyard by Marriott
Portfolio Companion Loans and the 170 Broadway Companion Loan) all of its right,
title and interest in and to the Mortgage Loans identified on Exhibit A to this
Agreement (the “Mortgage Loan Schedule”) including all interest and principal
received on or with respect to the Mortgage Loans after the Cut-Off Date,
(excluding payments of principal and interest first due on the Mortgage Loans on
or before the Cut-Off Date). Upon the sale of the Mortgage Loans, the ownership
of each related Note, the Seller’s interest in the related Mortgage represented
by the Note and the other contents of the related Mortgage File (subject to the
rights of the holders of interests in the Courtyard by Marriott Portfolio
Companion Loans and the 170 Broadway Companion Loan) will be vested in the
Purchaser and immediately thereafter the Trustee, and the ownership of records
and documents with respect to each Mortgage Loan (other than those to be held by
the holders of the Courtyard by Marriott Portfolio Companion Loans and the 170
Broadway Companion Loan) prepared by or which come into the possession of the
Seller shall (subject to the rights of the holders of the Courtyard by Marriott
Portfolio Companion Loans and the 170 Broadway Companion Loan) immediately vest
in the Purchaser and immediately thereafter the Trustee. In connection with the
transfer of the Courtyard by Marriott Portfolio Mortgage Loan and the 170
Broadway Mortgage Loan pursuant
 

 

 

 

 
to this Section 1, the Seller does hereby assign to the Purchaser all of its
rights, title and interest (solely in its capacity as the holder of the
Courtyard by Marriott Portfolio Mortgage Loan and the 170 Broadway Mortgage
Loan) in, to and under the related Co-Lender Agreement (it being understood and
agreed that the Seller does not assign any right, title or interest that it or
any other party may have thereunder in its capacity as a Courtyard by Marriott
Portfolio Companion Loan Holder or the 170 Broadway Companion Loan Holder). The
Purchaser will sell certain of the Certificates (the “Public Certificates”) to
the underwriters (the “Underwriters”) specified in the Underwriting Agreement,
dated as of May 15, 2015 (the “Underwriting Agreement”), between the Purchaser
and the Underwriters, and the Purchaser will sell certain of the Certificates
(the “Private Certificates”) to the initial purchasers (the “Initial Purchasers”
and, collectively with the Underwriters, the “Dealers”) specified in the
Purchase Agreement, dated as of May 15, 2015 (the “Certificate Purchase
Agreement”), between the Purchaser and Initial Purchasers.
 
The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $446,707,262.60,
plus accrued interest on the Mortgage Loans from and including May 1, 2015 to
but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).
 
The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.
 
SECTION 2     Books and Records; Certain Funds Received After the Cut-Off Date.
 From and after the sale of the Mortgage Loans to the Purchaser, record title to
each Mortgage (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Note shall be transferred to the Trustee
subject to and in accordance with this Agreement. Any funds due after the
Cut-Off Date in connection with a Mortgage Loan received by the Seller shall be
held in trust on behalf of the Trustee (for the benefit of the
Certificateholders) as the owner of such Mortgage Loan and shall be transferred
promptly to the Certificate Administrator. All scheduled payments of principal
and interest due on or before the Cut-Off Date but collected after the Cut-Off
Date, and all recoveries and payments of principal and interest collected on or
before the Cut-Off Date (only in respect of principal and interest on the
Mortgage Loans due on or before the Cut-Off Date and principal prepayments
thereon), shall belong to, and shall be promptly remitted to, the Seller.
 
The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.
 
The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser
 

-2-

 

 

 
from the Seller. The Purchaser intends to treat the transfer of each Mortgage
Loan from the Seller as a purchase for tax purposes. The Purchaser shall be
responsible for maintaining, and shall maintain, a set of records for each
Mortgage Loan which shall be clearly marked to reflect the transfer of ownership
of each Mortgage Loan by the Seller to the Purchaser pursuant to this Agreement.
 
SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses.  (a) The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver or cause to be delivered to the Custodian (on
behalf of the Trustee), the Master Servicer and the Special Servicer,
respectively, on the dates set forth in Section 2.01 of the Pooling and
Servicing Agreement, all documents, instruments and agreements required to be
delivered by the Purchaser, or contemplated to be delivered by the Seller
(whether at the direction of the Purchaser or otherwise), to the Custodian, the
Master Servicer and the Special Servicer, as applicable, with respect to the
Mortgage Loans under Section 2.01 of the Pooling and Servicing Agreement, and
meeting all the requirements of such Section 2.01 of the Pooling and Servicing
Agreement; provided that the Seller shall not be required to deliver any draft
documents, privileged communications, credit underwriting, due diligence
analyses or data or internal worksheets, memoranda, communications or
evaluations.
 
(b)           Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date a copy of the Mortgage File and documents and records not
otherwise required to be contained in the Mortgage File that (i) relate to the
origination and/or servicing and administration of the Mortgage Loans, (ii) are
reasonably necessary for the ongoing administration and/or servicing of the
Mortgage Loans (including any asset summaries related to the Mortgage Loans that
were delivered to the Rating Agencies in connection with the rating of the
Certificates) or for evidencing or enforcing any of the rights of the holder of
the Mortgage Loans or holders of interests therein and (iii) are in the
possession or under the control of the Seller, together with (x) all unapplied
Escrow Payments and reserve funds in the possession or under control of the
Seller that relate to the Mortgage Loans and (y) a statement indicating which
Escrow Payments and reserve funds are allocable to each Mortgage Loan, provided
that copies of any document in the Mortgage File and any other document, record
or item referred to above in this sentence that constitutes a Designated
Servicing Document shall be delivered to the Master Servicer on or before the
Closing Date; provided that the Seller shall not be required to deliver any
draft documents, privileged or other communications, credit underwriting, due
diligence analyses or data or internal worksheets, memoranda, communications or
evaluations.
 
(c)           With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related
 

-3-

 

 

 
franchisor for the transfer or assignment of such comfort letter or issuance of
a new comfort letter (or any such new document or acknowledgement as may be
contemplated under the existing comfort letter), with a copy of such notice or
request to the Custodian (who shall include such document in the related
Mortgage File), the Master Servicer and the Special Servicer, and the Master
Servicer shall use reasonable efforts in accordance with the Servicing Standard
to acquire such replacement comfort letter, if necessary (or to acquire any such
new document or acknowledgement as may be contemplated under the existing
comfort letter), and the Master Servicer shall, as soon as reasonably
practicable following receipt thereof, deliver the original of such replacement
comfort letter, new document or acknowledgement, as applicable, to the Custodian
for inclusion in the Mortgage File.
 
SECTION 4     Treatment as a Security Agreement.  Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans. The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.
 
SECTION 5     Covenants of the Seller.  The Seller covenants with the Purchaser
as follows:
 
(a)           except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan it shall cause Anderson McCoy & Orta, P.C. to record and file in
the appropriate public recording office for real property records or UCC
financing statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), the assignments of assignment of leases, rents and profits and
the assignments of Mortgage and each related UCC-3 financing statement referred
to in the definition of Mortgage File from the Seller to the Trustee as and to
the extent contemplated under Section 2.01(c) of the Pooling and Servicing
Agreement. All out of pocket costs and expenses relating to the recordation or
filing of such assignments, assignments of Mortgage and financing statements
shall be paid by the Seller. If any such document or instrument is lost or
returned unrecorded or unfiled, as the case may be, because of a defect therein,
then the Seller shall prepare or cause the preparation of a substitute therefor
or cure such defect or cause such defect to be cured, as the case may be, and
the Seller shall record or file, or cause AMO to record or file, such substitute
or corrected document or instrument or, with respect to any assignments that the
Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver such substitute or corrected document or instrument to the
Custodian (or, if the Mortgage
 

-4-

 

 

 
Loan is then no longer subject to the Pooling and Servicing Agreement, the then
holder of such Mortgage Loan);
 
(b)           as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, as applicable, it shall forward to the Custodian a
copy of the original certified by the Seller to be a true and complete copy of
the original thereof submitted for recording. The Seller shall cause each
assignment referred to in Section (5)(a) above that is recorded and the file
copy of each UCC-3 assignment referred to in Section (5)(a) above to reflect
that it should be returned by the public recording or filing office to the
Custodian or its agent following recording (or, alternatively, to the Seller or
its designee, in which case the Seller shall deliver or cause the delivery of
the recorded/filed original to the Custodian promptly following receipt);
provided that, in those instances where the public recording office retains the
original assignment of Mortgage or assignment of Assignment of Leases, the
Seller shall obtain therefrom and deliver to the Custodian a certified copy of
the recorded original. On a monthly basis, at the expense of the Seller, the
Custodian shall forward to the Master Servicer a copy of each of the
aforementioned assignments following the Custodian’s receipt thereof;
 
(c)           it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Mortgage Loans that are Non-Serviced Mortgage Loans) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders. Prior to the date that a letter of credit with respect to
any Mortgage Loan is transferred to the Master Servicer, the Seller will
cooperate with the reasonable requests of the Master Servicer or the Special
Servicer, as applicable, in connection with effectuating a draw under such
letter of credit as required under the terms of the related Loan Documents;
 
(d)           the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;
 
(e)           if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated May 18, 2015 relating
to the Public Certificates, the annexes and exhibits thereto and the DVD
delivered therewith, or the Offering Circular dated May 18, 2015 relating to the
Private Certificates, the annexes and exhibits thereto and the DVD delivered
therewith (collectively, the “Offering Documents”), or causes there to be an
omission to state therein a material fact with respect to the Seller Information
required to be
 

-5-

 

 

 
stated therein or necessary to make the statements therein with respect to the
Seller Information, in the light of the circumstances under which they were
made, not misleading, then the Seller shall promptly notify the Dealers and the
Depositor. If as a result of any such event the Dealers’ legal counsel
determines that it is necessary to amend or supplement the Offering Documents in
order to correct the untrue statement, or to make the statements therein, in the
light of the circumstances when the Offering Documents are delivered to a
purchaser, not misleading, or to make the Offering Documents in compliance with
applicable law, the Seller shall (to the extent that such amendment or
supplement solely relates to the Seller Information) at the expense of the
Seller, do all things reasonably necessary to assist the Depositor to prepare
and furnish to the Dealers, such amendments or supplements to the Offering
Documents as may be necessary so that the Seller Information in the Offering
Documents, as so amended or supplemented, will not contain an untrue statement,
will not, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, be misleading and will comply with applicable law.
(All terms under this clause (e) and not otherwise defined in this Agreement
shall have the meanings set forth in the Indemnification Agreement, dated as of
May 15, 2015, among the Underwriters, the Initial Purchasers, the Seller and the
Purchaser (the “Indemnification Agreement” and, together with this Agreement,
the “Operative Documents”)); and
 
(f)            for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit U, Exhibit V and Exhibit Z to the Pooling and Servicing
Agreement, to the extent contemplated to be provided by the Seller, within the
time periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s
reporting obligations under Item 1119 of Regulation AB, upon reasonable request
by the Seller, the Purchaser shall provide the Seller with a list of all parties
to the Pooling and Servicing Agreement and any other Servicing Function
Participant.
 
SECTION 6     Representations and Warranties.
 
(a)           The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:
 
(i)            The Seller is a corporation, duly organized, validly existing and
in good standing under the laws of the State of New York with full power and
authority to own its assets and conduct its business, is duly qualified as a
foreign organization in good standing in all jurisdictions to the extent such
qualification is necessary to hold and sell the Mortgage Loans or otherwise
comply with its obligations under this Agreement except where the failure to be
so qualified would not have a material adverse effect on its ability to perform
its obligations hereunder, and the Seller has taken all necessary action to
authorize the execution and delivery of, and performance under, the Operative
Documents and has duly executed and delivered each Operative Document, and has
the power and authority to execute, deliver and perform under each Operative
Document and all the transactions contemplated hereby and thereby, including,
but not limited to, the power and authority to sell, assign, transfer, set over
and convey the Mortgage Loans in accordance with this Agreement;
 

-6-

 

 

 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;
 
(iii)          The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;
 
(v)           The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller; and
 
(vii)        The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.
 
(b)           The Purchaser represents and warrants to the Seller as of the
Closing Date that:
 

-7-

 

 

 
(i)           The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;
 
(ii)          Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(iii)         The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;
 
(iv)         There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;
 
(v)          The Purchaser is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of the Purchaser or its properties or might have consequences that would
materially and adversely affect its performance under any Operative Document;
and
 
(vi)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the
 

-8-

 

 

 
transactions contemplated by this Agreement other than those that have been
obtained by the Purchaser.
 
(c)           The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.
 
(d)           Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the Special Servicer or the Purchaser receives a Repurchase Request,
then such party is required to give prompt written notice thereof to the Seller.
 
(e)           Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein or causes any Mortgage Loan to fail to be a Qualified
Mortgage (any such Document Defect shall constitute a “Material Document Defect”
and any such Breach shall constitute a “Material Breach”). If such Document
Defect or Breach has been determined to be a Material Document Defect or
Material Breach, then the Special Servicer will be required to give prompt
written notice thereof to the Seller. Promptly upon becoming aware of any such
Material Document Defect or Material Breach (including through a written notice
given by the Master Servicer or the Special Servicer, as provided above if the
Document Defect or Breach identified therein is a Material Document Defect or
Material Breach, as the case may be), the Seller shall, not later than 90 days
from the earlier of the Seller’s discovery or receipt of notice of, and receipt
of a demand to take action with respect to, such Material Document Defect or
Material Breach, as the case may be (or, in the case of a Material Document
Defect or Material Breach relating to a Mortgage Loan not being a “qualified
mortgage” within the meaning of the REMIC Provisions, not later than 90 days
from any party discovering such Material Document Defect or Material Breach),
cure the same in all material respects (which cure shall include payment of any
losses and Additional Trust Fund Expenses associated therewith) or, if such
Material Document Defect or Material Breach, as the case may be, cannot be cured
within such 90 day period, the Seller shall either (i) substitute a Qualified
Substitute Mortgage Loan for such affected Mortgage Loan (provided that in no
event shall any such substitution occur later than the second anniversary of the
Closing Date) and pay the Master Servicer, for deposit into the Collection
Account, any Substitution Shortfall Amount in connection therewith or (ii)
repurchase the affected Mortgage Loan or any related REO Property (or the Trust
Fund’s interest therein) at the applicable Purchase Price by wire transfer of
immediately available funds to the Collection Account; provided, however, that
if (i) such Material Document Defect or Material Breach is capable of being
cured but not within such 90 day period, (ii) such Material Document Defect or
 

-9-

 

 

 
Material Breach is not related to any Mortgage Loan’s not being a “qualified
mortgage” within the meaning of the REMIC Provisions and (iii) the Seller has
commenced and is diligently proceeding with the cure of such Material Document
Defect or Material Breach within such 90 day period, then the Seller shall have
an additional 90 days to complete such cure, or, in the event of a failure to so
cure, to complete such repurchase of the related Mortgage Loan or substitute a
Qualified Substitute Mortgage Loan as described above (it being understood and
agreed that, in connection with the Seller’s receiving such additional 90 day
period, the Seller shall deliver an Officer’s Certificate to the Trustee, the
Special Servicer and the Certificate Administrator setting forth the reasons
such Material Document Defect or Material Breach is not capable of being cured
within the initial 90 day period and what actions the Seller is pursuing in
connection with the cure thereof and stating that the Seller anticipates that
such Material Document Defect or Material Breach will be cured within such
additional 90 day period); and provided, further, that, if any such Material
Document Defect is still not cured after the initial 90 day period and any such
additional 90 day period solely due to the failure of the Seller to have
received the recorded document, then the Seller shall be entitled to continue to
defer its cure, substitution or repurchase obligations in respect of such
Document Defect so long as the Seller certifies to the Trustee, the Special
Servicer and the Certificate Administrator every 30 days thereafter that the
Document Defect is still in effect solely because of its failure to have
received the recorded document and that the Seller is diligently pursuing the
cure of such defect (specifying the actions being taken), except that no such
deferral of cure, substitution or repurchase may continue beyond the date that
is 18 months following the Closing Date. Any such repurchase or substitution of
a Mortgage Loan shall be on a whole loan, servicing released basis. The Seller
shall have no obligation to monitor the Mortgage Loans regarding the existence
of a Breach or a Document Defect, but if the Seller discovers a Material Breach
or Material Document Defect with respect to a Mortgage Loan, it will notify the
Purchaser.
 
Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.
 
With respect to each of the Courtyard by Marriott Portfolio Mortgage Loan and
170 Broadway Mortgage Loan, the Seller agrees that if a “Material Document
Defect” (or equivalent concept) under, and as such term or any analogous term is
defined in, the related Other Pooling and Servicing Agreement exists with
respect to the related Non-Serviced Companion Loan and the applicable seller
thereof repurchases the related Non-Serviced Companion Loan from the related
Other Securitization Trust, then the Seller shall repurchase the Courtyard by
Marriott Portfolio Mortgage Loan or the 170 Broadway Mortgage Loan, as
applicable; provided, however, that the foregoing shall not apply to any
Material Document
 

-10-

 

 

 
Defect (or equivalent concept) related to the promissory note for the related
Non-Serviced Companion Loan.
 
(f)           In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee and the Custodian shall be
conditioned upon its receipt from the Master Servicer of a Request for Release
and an Officer’s Certificate to the effect that the requirements for repurchase
or substitution have been satisfied.
 
(g)           The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.
 
(h)           Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase or substitute any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy available to the
Purchaser in connection with a breach of any of the Seller’s representations or
warranties contained in Section 6(c) of this Agreement or a Document Defect with
respect to any Mortgage Loan.
 
(i)           The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request. Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was rejected or disputed, as applicable, and (3) if known,
the basis for (x) the Repurchase Request (as
 

-11-

 

 

 
asserted in the Repurchase Request) or (y) any rejection or dispute of a
Repurchase Request, as applicable.
 
The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission with respect to the Mortgage Loans on or before the date
that is five (5) Business Days before the date such Form ABS-15G is required to
be filed with the Securities and Exchange Commission.
 
In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.
 
The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any Repurchase Request that is the subject of a 15Ga-1
Notice.
 
Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.
 
Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001639694.
 
“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.
 
SECTION 7     Review of Mortgage File.  The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.
 

-12-

 

 

 
SECTION 8     Conditions to Closing.  The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:
 
(a)           Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.
 
(b)           The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.
 
(c)           The Purchaser shall have received the following additional closing
documents:
 
(i)            copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;
 
(ii)           a certificate as of a recent date of the Secretary of State of
the State of New York to the effect that the Seller is duly organized, existing
and in good standing in the State of New York;
 
(iii)           an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;
 
(iv)          an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and
 
(v)           a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to
 

-13-

 

 

 
the Seller or the Mortgage Loans, any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements therein
relating to the Seller or the Mortgage Loans, in the light of the circumstances
under which they were made, not misleading and (b) the Seller Information (as
defined in the Indemnification Agreement) in the Prospectus Supplement appears
to be appropriately responsive in all material respects to the applicable
requirements of Regulation AB.
 
(d)          The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement. The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.
 
(e)           The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.
 
(f)           The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.
 
SECTION 9     Closing.  The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.
 
SECTION 10   Expenses.  The Seller will pay its pro rata share (the Seller’s pro
rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator and their respective counsel; (iv)
the fees and disbursements of a firm of certified public accountants selected by
the Purchaser and the Seller with respect to numerical information in respect of
the Mortgage Loans and the Certificates included in the Prospectus, Primary Free
Writing Prospectus, the Prospectus Supplement, the Preliminary Offering
Circular, the Final Offering Circular and any related disclosure for the initial
Form 8-K, including the cost of obtaining any “comfort letters” with respect to
such items; (v) the costs and expenses in connection with the qualification or
exemption of the Certificates under state securities or blue sky laws, including
filing fees and reasonable fees and disbursements of counsel in connection
therewith; (vi) the costs and expenses in connection with any determination of
the eligibility of the Certificates for investment by institutional investors in
any jurisdiction and the preparation of any legal investment survey, including
reasonable fees and disbursements of counsel in connection therewith; (vii) the
costs and expenses in connection with printing (or otherwise reproducing) and
delivering the Registration Statement, Prospectus, Primary Free Writing
Prospectus, Prospectus Supplement, Preliminary Offering Circular and Final
Offering Circular and the reproducing and delivery of this Agreement and the
furnishing to the Underwriters of
 

-14-

 

 

 
such copies of the Registration Statement, Prospectus, Primary Free Writing
Prospectus, Prospectus Supplement, Preliminary Offering Circular, Final Offering
Circular and this Agreement as the Underwriters may reasonably request; (viii)
the fees of the rating agency or agencies requested to rate the Certificates;
(ix) the reasonable fees and expenses of Cadwalader, Wickersham & Taft LLP, as
counsel to the Purchaser; and (x) the reasonable fees and expenses of Orrick,
Herrington & Sutcliffe LLP, as counsel to the Underwriters and the Initial
Purchasers.
 
If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.
 
SECTION 11     Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.
 
SECTION 12     Governing Law.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.
 
SECTION 13     Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
SECTION 14     Submission to Jurisdiction.  EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN
 

-15-

 

 

 
ANY OTHER MANNER PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON
IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR
NOTICES HEREUNDER AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY MANNER PERMITTED BY LAW.
 
SECTION 15     No Third-Party Beneficiaries.  The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.
 
SECTION 16     Assignment.  The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall bind and inure
to the benefit of and be enforceable by the Seller, the Purchaser and their
permitted successors and assigns. Any Person into which the Seller may be merged
or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act. The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.
 
SECTION 17     Notices.  All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, (ii) if sent to the Seller,
will be mailed, hand delivered, couriered or sent by facsimile transmission or
electronic mail and confirmed to it at Citigroup Global Markets Realty Corp.,
390 Greenwich Street, 5th Floor, New York, New York 10013, to the attention of
Paul Vanderslice, fax number: (212) 723-8599, and Citigroup Global Markets
Realty Corp., 388 Greenwich Street, 19th Floor, New York, New York 10013, to the
attention of Richard Simpson, fax number: (646) 328-2943, and Ryan M. O’Connor,
fax number: (646) 328-2943, respectively, and with an electronic copy emailed to
Richard Simpson at richard.simpson@citi.com and to Ryan M. O’Connor at
ryan.m.oconnor@citi.com, and (iii) in the case of any of the preceding parties,
such other address as may hereafter be furnished to the other party in writing
by such parties.
 
SECTION 18     Amendment.  This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.
 

-16-

 

 

 
SECTION 19     Counterparts.  This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.
 
SECTION 20     Exercise of Rights.  No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.
 
SECTION 21     No Partnership.  Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.
 
SECTION 22     Miscellaneous.  This Agreement supersedes all prior agreements
and understandings relating to the subject matter hereof. Neither this Agreement
nor any term hereof may be waived, discharged or terminated orally, but only by
an instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.
 
SECTION 23     Further Assurances.  The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.

 
* * * * * *
 

-17-

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

        GS MORTGAGE SECURITIES CORPORATION II        
By:
/s/ Leah Nivison    
Name: Leah Nivison
   
Title: Vice President
       
CITIGROUP GLOBAL MARKETS REALTY CORP.
     
By:
 /s/ Richard W. Simpson    
Name: Richard W. Simpson
   
Title: Authorized Signatory

 
 
 
GS 2015-GC30 – CGMRC Mortgage Loan Purchase Agreement

 

 

 

 
EXHIBIT A

 
MORTGAGE LOAN SCHEDULE
 

A-1

 

 

 

 

 

 


GC30 Mortgage Loan Schedule
                                                     
Control
Number
 
 Footnotes 
   
 Loan Number 
 
Property Name
 
Address
 
City
 
State
 
Zip Code
 
 Cut-Off Date Balance ($)
 
Mortgage Loan Rate
(%)
4
 
1
 
8363
 
Courtyard by Marriott Portfolio
                 
84,450,000
 
3.69000%
4.01
     
8363-1
 
Courtyard Larkspur Landing Marin County
 
2500 Larkspur Landing Circle
 
Larkspur
 
California
 
94939
       
4.02
     
8363-2
 
Courtyard San Mateo Foster City
 
550 Shell Boulevard
 
Foster City
 
California
 
94404
       
4.03
     
8363-3
 
Courtyard San Jose Cupertino
 
10605 North Wolfe Road
 
Cupertino
 
California
 
95014
       
4.04
     
8363-4
 
Courtyard Boulder
 
4710 Pearl East Circle
 
Boulder
 
Colorado
 
80301
       
4.05
     
8363-5
 
Courtyard Los Angeles Hacienda Heights
 
1905 South Azusa Avenue
 
Hacienda Heights
 
California
 
91745
       
4.06
     
8363-6
 
Courtyard Seattle South Center
 
400 Andover Park West
 
Tukwila
 
Washington
 
98188
       
4.07
     
8363-7
 
Courtyard Rye
 
631 Midland Avenue
 
Rye
 
New York
 
10580
       
4.08
     
8363-8
 
Courtyard Nashville Airport
 
2508 Elm Hill Pike
 
Nashville
 
Tennessee
 
37214
       
4.09
     
8363-9
 
Courtyard Los Angeles Torrance Palos Verdes
 
2633 Sepulveda Boulevard
 
Torrance
 
California
 
90505
       
4.10
     
8363-10
 
Courtyard St. Louis Creve Coeur
 
828 North New Ballas Court
 
Creve Coeur
 
Missouri
 
63141
       
4.11
     
8363-11
 
Courtyard Portland Beaverton
 
8500 Southwest Nimbus Avenue
 
Beaverton
 
Oregon
 
97008
       
4.12
     
8363-12
 
Courtyard Palm Springs
 
1300 East Tahquitz Canyon Way
 
Palm Springs
 
California
 
92262
       
4.13
     
8363-13
 
Courtyard Charlotte South Park
 
6023 Park South Drive
 
Charlotte
 
North Carolina
 
28210
       
4.14
     
8363-16
 
Courtyard Norwalk
 
474 Main Avenue
 
Norwalk
 
Connecticut
 
06851
       
4.15
     
8363-14
 
Courtyard Detroit Metro Airport
 
30653 Flynn Drive
 
Romulus
 
Michigan
 
48174
       
4.16
     
8363-18
 
Courtyard Chicago Waukegan Gurnee
 
3800 Northpoint Boulevard
 
Waukegan
 
Illinois
 
60085
       
4.17
     
8363-20
 
Courtyard Atlanta Perimeter Center
 
6250 Peachtree Dunwoody Road
 
Atlanta
 
Georgia
 
30328
       
4.18
     
8363-17
 
Courtyard Denver Tech Center
 
6565 South Boston Street
 
Greenwood Village
 
Colorado
 
80111
       
4.19
     
8363-19
 
Courtyard Ft. Lauderdale Plantation
 
7780 Southwest 6th Street
 
Plantation
 
Florida
 
33324
       
4.20
     
8363-21
 
Courtyard Lincroft Red Bank
 
245 Half Mile Road
 
Red Bank
 
New Jersey
 
07701
       
4.21
     
8363-22
 
Courtyard Chicago Highland Park
 
1505 Lake Cook Road
 
Highland Park
 
Illinois
 
60035
       
4.22
     
8363-23
 
Courtyard Raleigh Cary
 
102 Edinburgh Drive South
 
Cary
 
North Carolina
 
27511
       
4.23
     
8363-24
 
Courtyard Charlottesville North
 
638 Hillsdale Drive
 
Charlottesville
 
Virginia
 
22901
       
4.24
     
8363-28
 
Courtyard Detroit Livonia
 
17200 North Laurel Park Drive
 
Livonia
 
Michigan
 
48152
       
4.25
     
8363-25
 
Courtyard Birmingham Homewood
 
500 Shades Creek Parkway
 
Homewood
 
Alabama
 
35209
       
4.26
     
8363-26
 
Courtyard West Palm Beach
 
600 Northpoint Parkway
 
West Palm Beach
 
Florida
 
33407
       
4.27
     
8363-27
 
Courtyard New Haven Wallingford
 
600 Northrop Road
 
Wallingford
 
Connecticut
 
06492
       
4.28
     
8363-29
 
Courtyard Chicago Oakbrook Terrace
 
6 Transam Plaza Drive
 
Oakbrook Terrace
 
Illinois
 
60181
       
4.29
     
8363-30
 
Courtyard Kansas City Overland Park Metcalf
 
11301 Metcalf Avenue
 
Overland Park
 
Kansas
 
66210
       
4.30
     
8363-31
 
Courtyard Boston Andover
 
10 Campanelli Drive
 
Andover
 
Massachusetts
 
01810
       
4.31
     
8363-32
 
Courtyard Minneapolis St Paul Airport
 
1352 Northland Drive
 
Mendota Heights
 
Minnesota
 
55120
       
4.32
     
8363-33
 
Courtyard Dallas Plano Parkway
 
4901 West Plano Parkway
 
Plano
 
Texas
 
75093
       
4.33
     
8363-34
 
Courtyard Bakersfield
 
3601 Marriott Drive
 
Bakersfield
 
California
 
93308
       
4.34
     
8363-35
 
Courtyard Denver Stapleton
 
7415 East 41st Avenue
 
Denver
 
Colorado
 
80216
       
4.35
     
8363-36
 
Courtyard Rockford
 
7676 East State Street
 
Rockford
 
Illinois
 
61108
       
4.36
     
8363-43
 
Courtyard Greenville Haywood Mall
 
70 Orchard Park Drive
 
Greenville
 
South Carolina
 
29615
       
4.37
     
8363-38
 
Courtyard Chicago Lincolnshire
 
505 Milwaukee Avenue
 
Lincolnshire
 
Illinois
 
60069
       
4.38
     
8363-39
 
Courtyard Indianapolis Castleton
 
8670 Allisonville Road
 
Indianapolis
 
Indiana
 
46250
       
4.39
     
8363-40
 
Courtyard St. Louis Westport Plaza
 
11888 Westline Industrial Drive
 
St. Louis
 
Missouri
 
63146
       
4.40
     
8363-41
 
Courtyard San Antonio Downtown Market Square
 
600 South Santa Rosa Avenue
 
San Antonio
 
Texas
 
78204
       
4.41
     
8363-37
 
Courtyard Silver Spring North
 
12521 Prosperity Drive
 
Silver Spring
 
Maryland
 
20904
       
4.42
     
8363-42
 
Courtyard Lexington North
 
775 Newtown Court
 
Lexington
 
Kentucky
 
40511
       
4.43
     
8363-44
 
Courtyard Tampa Westshore
 
3805 West Cypress Street
 
Tampa
 
Florida
 
33607
       
4.44
     
8363-46
 
Courtyard Chicago Deerfield
 
800 Lake Cook Road
 
Deerfield
 
Illinois
 
60015
       
4.45
     
8363-47
 
Courtyard St. Petersburg Clearwater
 
3131 Executive Drive
 
Clearwater
 
Florida
 
33762
       
4.46
     
8363-48
 
Courtyard Toledo Airport Holland
 
1435 East Mall Drive
 
Holland
 
Ohio
 
43528
       
4.47
     
8363-49
 
Courtyard Phoenix Mesa
 
1221 South Westwood
 
Mesa
 
Arizona
 
85210
       

 

 

 

 

 
GC30 Mortgage Loan Schedule
                                                     
Control
Number
 
 Footnotes 
 
 Loan Number 
 
Property Name
 
Address
 
City
 
State
 
Zip Code
 
 Cut-Off Date Balance ($)
 
Mortgage Loan Rate
(%)
4.48
     
8363-50
 
Courtyard Atlanta Airport South
 
2050 Sullivan Road
 
College Park
 
Georgia
 
30337
       
4.49
     
8363-51
 
Courtyard Oklahoma City Airport
 
4301 Highline Boulevard
 
Oklahoma City
 
Oklahoma
 
73108
       
4.50
     
8363-52
 
Courtyard Memphis Airport
 
1780 Noncannah Boulevard
 
Memphis
 
Tennessee
 
38132
       
4.51
     
8363-45
 
Courtyard Annapolis
 
2559 Riva Road
 
Annapolis
 
Maryland
 
21401
       
4.52
     
8363-53
 
Courtyard Manassas
 
10701 Battleview Parkway
 
Manassas
 
Virginia
 
20109
       
4.53
     
8363-55
 
Courtyard Little Rock
 
10900 Financial Centre Parkway
 
Little Rock
 
Arkansas
 
72211
       
4.54
     
8363-57
 
Courtyard Ft. Myers
 
4455 Metro Parkway
 
Fort Myers
 
Florida
 
33916
       
4.55
     
8363-56
 
Courtyard Atlanta Gwinnett Mall
 
3550 Venture Parkway
 
Duluth
 
Georgia
 
30096
       
4.56
     
8363-59
 
Courtyard Chicago Arlington Heights South
 
100 West Algonquin Road
 
Arlington Heights
 
Illinois
 
60005
       
4.57
     
8363-61
 
Courtyard Dallas Richardson at Spring Valley
 
1000 South Sherman Street
 
Richardson
 
Texas
 
75081
       
4.58
     
8363-54
 
Courtyard Huntsville
 
4804 University Drive Northwest
 
Huntsville
 
Alabama
 
35816
       
4.59
     
8363-62
 
Courtyard Birmingham Hoover
 
1824 Montgomery Highway South
 
Hoover
 
Alabama
 
35244
       
4.60
     
8363-64
 
Courtyard Phoenix North Metrocenter
 
9631 North Black Canyon Highway
 
Phoenix
 
Arizona
 
85021
       
4.61
     
8363-65
 
Courtyard Tucson Airport
 
2505 East Executive Drive
 
Tucson
 
Arizona
 
85756
       
4.62
     
8363-63
 
Courtyard Dayton South Mall
 
100 Prestige Place
 
Miamisburg
 
Ohio
 
45342
       
4.63
     
8363-15
 
Courtyard Philadelphia Devon
 
762 West Lancaster Avenue
 
Wayne
 
Pennsylvania
 
19087
       
4.64
     
8363-58
 
Courtyard Fresno
 
140 East Shaw Avenue
 
Fresno
 
California
 
93710
       
4.65
     
8363-60
 
Courtyard Poughkeepsie
 
2641 South Road
 
Poughkeepsie
 
New York
 
12601
       
5
     
8370
 
Bank of America Plaza
 
800 Market Street
 
St. Louis
 
Missouri
 
63101
 
50,950,000
 
3.91000%
9
     
8412
 
311 California Street
 
311 California Street
 
San Francisco
 
California
 
94104
 
25,000,000
 
3.92000%
10
     
8436
 
Northern Lights Shopping Center
 
3349-3561 Cleveland Avenue
 
Columbus
 
Ohio
 
43224
 
25,000,000
 
3.84000%
11
     
8411
 
1035 Market Street
 
1035 Market Street
 
San Francisco
 
California
 
94103
 
24,500,000
 
4.05000%
12
 
2
 
8049
 
170 Broadway
 
170 Broadway
 
New York
 
New York
 
10012
 
20,000,000
 
4.15000%
13
     
8341
 
Hampton Inn - Albany
 
25 Chapel Street
 
Albany
 
New York
 
12210
 
19,200,000
 
4.20000%
14
     
8429
 
132-40 Metropolitan Avenue
 
132-40 Metropolitan Avenue
 
Jamaica
 
New York
 
11418
 
18,000,000
 
4.13000%
16
     
8396
 
Ocean Dorado
 
1830-1850 Ocean Avenue
 
San Francisco
 
California
 
94112
 
16,500,000
 
3.92000%
17
     
8437
 
Century Park West Apartments
 
7250 Arbor Vista Drive
 
Douglasville
 
Georgia
 
30134
 
16,200,000
 
3.87000%
21
     
8008
 
Clinton Place Apartments
 
42566 Clinton Place Drive
 
Clinton Township
 
Michigan
 
48038
 
13,380,000
 
4.17000%
23
     
8112
 
EZ Storage Marina Del Rey
 
12901 Culver Boulevard
 
Los Angeles
 
California
 
90066
 
13,000,000
 
3.69000%
24
     
8287
 
Cottages at Hefner
 
1301 West Hefner Road
 
Oklahoma City
 
Oklahoma
 
73114
 
12,800,000
 
4.23000%
27
     
8377
 
Lowe’s Multi State Portfolio
                 
11,400,000
 
4.00000%
27.01
     
8377-1
 
Lowe’s Middletown OH
 
3125 Towne Boulevard
 
Middletown
 
Ohio
 
45044
       
27.02
     
8377-2
 
Lowe’s Terre Haute IN
 
4701 South US Highway 41
 
Terre Haute
 
Indiana
 
47802
       
28
     
8292
 
Century Lake Apartments
 
51 Bishopsgate Drive
 
Cincinnati
 
Ohio
 
45246
 
11,200,000
 
4.07000%
29
     
8350
 
Holiday Inn Express & Suites - New Orleans Airport South
 
110 James Drive East
 
Saint Rose
 
Louisiana
 
70087
 
11,100,000
 
4.06000%
30
     
8389
 
River Drive Apartments
 
1420 Gregory Street
 
Ypsilanti
 
Michigan
 
48197
 
11,000,000
 
4.06000%
33
     
8334
 
Germantown Plaza
 
2015 Exeter Road
 
Germantown
 
Tennessee
 
38138
 
10,762,500
 
4.20000%
43
     
8332
 
Serenity Apartments at Silver Springs
 
3480 Northeast 48th Terrace
 
Silver Springs
 
Florida
 
34488
 
7,677,210
 
4.41000%
47
     
8298
 
Glendora Marketplace
 
1331 South Lone Hill Avenue
 
Glendora
 
California
 
91740
 
7,200,000
 
3.94000%
66
     
8374
 
Metrocenter Retail
 
10240 North 27th Avenue, 10459 North 28th Drive, 2751 West North Lane, 2745 and
2755 West Peoria Avenue and 10223, 10225, 10227 and 10235 North Metro Parkway
East
 
Phoenix
 
Arizona
 
85051, 85029
 
5,000,000
 
4.00000%
72
     
8391
 
Wyndham Hill Apartments
 
1210 West Stadium Boulevard
 
Ann Arbor
 
Michigan
 
48103
 
4,400,000
 
4.22000%
73
     
8093
 
Food Lion - Ocean View
 
1100 Southwest Sabbath Home Road
 
Holden Beach
 
North Carolina
 
28462
 
4,272,000
 
4.25000%
78
     
8092
 
Food Lion - Circle Plaza
 
306 Main Street
 
Newton Grove
 
North Carolina
 
28366
 
3,450,000
 
4.25000%
79
     
8352
 
Glenridge Point Shopping Center
 
860 Johnson Ferry Road
 
Atlanta
 
Georgia
 
30342
 
3,302,000
 
4.01000%
82
     
8333
 
4600 Sheridan Street
 
4600 Sheridan Street
 
Hollywood
 
Florida
 
33021
 
3,000,000
 
3.93000%
83
     
7827
 
Roaring Fork Mobile Home Park
 
101 Emma Road
 
Basalt
 
Colorado
 
81621
 
2,995,941
 
4.35000%
89
     
8392
 
Forest Avenue Apartments
 
324 and 404 West Forest Avenue
 
Ypsilanti
 
Michigan
 
48197
 
1,198,379
 
4.36000%

 

 

 

 

 
GC30 Mortgage Loan Schedule
                                                                         
Control
Number
 
 Footnotes 
 
 Loan Number 
 
Property Name
 
Remaining Term To
Maturity (Mos.)
 
Maturity Date
 
Remaining Amortization
Term (Mos.)
 
Servicing Fee Rate (%)
 
Subservicing Fee
Rate (%)
 
Mortgage Loan Seller
 
Crossed Group
 
ARD (Yes / No)
4
 
1
 
8363
 
Courtyard by Marriott Portfolio
 
59
 
4/6/2020
 
0
 
0.00250%
 
0.00250%
 
CGMRC
 
NAP
 
No
4.01
     
8363-1
 
Courtyard Larkspur Landing Marin County
                     
CGMRC
       
4.02
     
8363-2
 
Courtyard San Mateo Foster City
                     
CGMRC
       
4.03
     
8363-3
 
Courtyard San Jose Cupertino
                     
CGMRC
       
4.04
     
8363-4
 
Courtyard Boulder
                     
CGMRC
       
4.05
     
8363-5
 
Courtyard Los Angeles Hacienda Heights
                     
CGMRC
       
4.06
     
8363-6
 
Courtyard Seattle South Center
                     
CGMRC
       
4.07
     
8363-7
 
Courtyard Rye
                     
CGMRC
       
4.08
     
8363-8
 
Courtyard Nashville Airport
                     
CGMRC
       
4.09
     
8363-9
 
Courtyard Los Angeles Torrance Palos Verdes
                     
CGMRC
       
4.10
     
8363-10
 
Courtyard St. Louis Creve Coeur
                     
CGMRC
       
4.11
     
8363-11
 
Courtyard Portland Beaverton
                     
CGMRC
       
4.12
     
8363-12
 
Courtyard Palm Springs
                     
CGMRC
       
4.13
     
8363-13
 
Courtyard Charlotte South Park
                     
CGMRC
       
4.14
     
8363-16
 
Courtyard Norwalk
                     
CGMRC
       
4.15
     
8363-14
 
Courtyard Detroit Metro Airport
                     
CGMRC
       
4.16
     
8363-18
 
Courtyard Chicago Waukegan Gurnee
                     
CGMRC
       
4.17
     
8363-20
 
Courtyard Atlanta Perimeter Center
                     
CGMRC
       
4.18
     
8363-17
 
Courtyard Denver Tech Center
                     
CGMRC
       
4.19
     
8363-19
 
Courtyard Ft. Lauderdale Plantation
                     
CGMRC
       
4.20
     
8363-21
 
Courtyard Lincroft Red Bank
                     
CGMRC
       
4.21
     
8363-22
 
Courtyard Chicago Highland Park
                     
CGMRC
       
4.22
     
8363-23
 
Courtyard Raleigh Cary
                     
CGMRC
       
4.23
     
8363-24
 
Courtyard Charlottesville North
                     
CGMRC
       
4.24
     
8363-28
 
Courtyard Detroit Livonia
                     
CGMRC
       
4.25
     
8363-25
 
Courtyard Birmingham Homewood
                     
CGMRC
       
4.26
     
8363-26
 
Courtyard West Palm Beach
                     
CGMRC
       
4.27
     
8363-27
 
Courtyard New Haven Wallingford
                     
CGMRC
       
4.28
     
8363-29
 
Courtyard Chicago Oakbrook Terrace
                     
CGMRC
       
4.29
     
8363-30
 
Courtyard Kansas City Overland Park Metcalf
                     
CGMRC
       
4.30
     
8363-31
 
Courtyard Boston Andover
                     
CGMRC
       
4.31
     
8363-32
 
Courtyard Minneapolis St Paul Airport
                     
CGMRC
       
4.32
     
8363-33
 
Courtyard Dallas Plano Parkway
                     
CGMRC
       
4.33
     
8363-34
 
Courtyard Bakersfield
                     
CGMRC
       
4.34
     
8363-35
 
Courtyard Denver Stapleton
                     
CGMRC
       
4.35
     
8363-36
 
Courtyard Rockford
                     
CGMRC
       
4.36
     
8363-43
 
Courtyard Greenville Haywood Mall
                     
CGMRC
       
4.37
     
8363-38
 
Courtyard Chicago Lincolnshire
                     
CGMRC
       
4.38
     
8363-39
 
Courtyard Indianapolis Castleton
                     
CGMRC
       
4.39
     
8363-40
 
Courtyard St. Louis Westport Plaza
                     
CGMRC
       
4.40
     
8363-41
 
Courtyard San Antonio Downtown Market Square
                     
CGMRC
       
4.41
     
8363-37
 
Courtyard Silver Spring North
                     
CGMRC
       
4.42
     
8363-42
 
Courtyard Lexington North
                     
CGMRC
       
4.43
     
8363-44
 
Courtyard Tampa Westshore
                     
CGMRC
       
4.44
     
8363-46
 
Courtyard Chicago Deerfield
                     
CGMRC
       
4.45
     
8363-47
 
Courtyard St. Petersburg Clearwater
                     
CGMRC
       
4.46
     
8363-48
 
Courtyard Toledo Airport Holland
                     
CGMRC
       
4.47
     
8363-49
 
Courtyard Phoenix Mesa
                     
CGMRC
       

 

 

 

 

 
GC30 Mortgage Loan Schedule
                                                                       
Control
Number
 
 Footnotes 
 
 Loan Number 
 
Property Name
 
Remaining Term To
Maturity (Mos.)
 
Maturity Date
 
Remaining Amortization
Term (Mos.)
 
Servicing Fee Rate (%)
 
Subservicing Fee
Rate (%)
 
Mortgage Loan Seller
 
Crossed Group
 
ARD (Yes / No)
4.48
               
8363-50
 
Courtyard Atlanta Airport South
                     
CGMRC
       
4.49
     
8363-51
 
Courtyard Oklahoma City Airport
                     
CGMRC
       
4.50
     
8363-52
 
Courtyard Memphis Airport
                     
CGMRC
       
4.51
     
8363-45
 
Courtyard Annapolis
                     
CGMRC
       
4.52
     
8363-53
 
Courtyard Manassas
                     
CGMRC
       
4.53
     
8363-55
 
Courtyard Little Rock
                     
CGMRC
       
4.54
     
8363-57
 
Courtyard Ft. Myers
                     
CGMRC
       
4.55
     
8363-56
 
Courtyard Atlanta Gwinnett Mall
                     
CGMRC
       
4.56
     
8363-59
 
Courtyard Chicago Arlington Heights South
                     
CGMRC
       
4.57
     
8363-61
 
Courtyard Dallas Richardson at Spring Valley
                     
CGMRC
       
4.58
     
8363-54
 
Courtyard Huntsville
                     
CGMRC
       
4.59
     
8363-62
 
Courtyard Birmingham Hoover
                     
CGMRC
       
4.60
     
8363-64
 
Courtyard Phoenix North Metrocenter
                     
CGMRC
       
4.61
     
8363-65
 
Courtyard Tucson Airport
                     
CGMRC
       
4.62
     
8363-63
 
Courtyard Dayton South Mall
                     
CGMRC
       
4.63
     
8363-15
 
Courtyard Philadelphia Devon
                     
CGMRC
       
4.64
     
8363-58
 
Courtyard Fresno
                     
CGMRC
       
4.65
     
8363-60
 
Courtyard Poughkeepsie
                     
CGMRC
       
5
     
8370
 
Bank of America Plaza
 
120
 
5/6/2025
 
360
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
9
     
8412
 
311 California Street
 
119
 
4/6/2025
 
0
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
10
     
8436
 
Northern Lights Shopping Center
 
120
 
5/6/2025
 
360
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
11
     
8411
 
1035 Market Street
 
59
 
4/6/2020
 
0
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
12
 
2
 
8049
 
170 Broadway
 
119
 
4/6/2025
 
360
 
0.00250%
 
0.00250%
 
CGMRC
 
NAP
 
No
13
     
8341
 
Hampton Inn - Albany
 
120
 
5/6/2025
 
360
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
14
     
8429
 
132-40 Metropolitan Avenue
 
120
 
5/6/2025
 
360
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
16
     
8396
 
Ocean Dorado
 
119
 
4/6/2025
 
0
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
17
     
8437
 
Century Park West Apartments
 
119
 
4/6/2025
 
360
 
0.00250%
 
0.03000%
 
CGMRC
 
NAP
 
No
21
     
8008
 
Clinton Place Apartments
 
119
 
4/6/2025
 
360
 
0.00250%
 
0.05000%
 
CGMRC
 
NAP
 
No
23
     
8112
 
EZ Storage Marina Del Rey
 
120
 
5/6/2025
 
0
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
24
     
8287
 
Cottages at Hefner
 
119
 
4/6/2025
 
360
 
0.00250%
 
0.05000%
 
CGMRC
 
NAP
 
No
27
     
8377
 
Lowe’s Multi State Portfolio
 
120
 
5/6/2025
 
300
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
27.01
     
8377-1
 
Lowe’s Middletown OH
                     
CGMRC
       
27.02
     
8377-2
 
Lowe’s Terre Haute IN
                     
CGMRC
       
28
     
8292
 
Century Lake Apartments
 
120
 
5/6/2025
 
360
 
0.00500%
 
0.03000%
 
CGMRC
 
NAP
 
No
29
     
8350
 
Holiday Inn Express & Suites - New Orleans Airport South
 
118
 
3/6/2025
 
360
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
30
     
8389
 
River Drive Apartments
 
119
 
4/6/2025
 
360
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
33
     
8334
 
Germantown Plaza
 
59
 
4/6/2020
 
360
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
43
     
8332
 
Serenity Apartments at Silver Springs
 
119
 
4/6/2025
 
359
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
47
     
8298
 
Glendora Marketplace
 
118
 
3/6/2025
 
360
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
66
     
8374
 
Metrocenter Retail
 
120
 
5/6/2025
 
360
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
72
     
8391
 
Wyndham Hill Apartments
 
119
 
4/6/2025
 
360
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
73
     
8093
 
Food Lion - Ocean View
 
120
 
5/6/2025
 
240
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
78
     
8092
 
Food Lion - Circle Plaza
 
120
 
5/6/2025
 
240
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
79
     
8352
 
Glenridge Point Shopping Center
 
120
 
5/6/2025
 
300
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
82
     
8333
 
4600 Sheridan Street
 
120
 
5/6/2025
 
0
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
83
     
7827
 
Roaring Fork Mobile Home Park
 
59
 
4/6/2020
 
359
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
89
     
8392
 
Forest Avenue Apartments
 
119
 
4/6/2025
 
359
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No

 

 

 

 

 
GC30 Mortgage Loan Schedule
                                                                     
Control
Number
 
 Footnotes 
 
 Loan Number 
 
Property Name
 
Final Maturity Date
 
Revised Rate
 
Companion Loan
Flag
 
Companion Loan Cut-off
Balance
 
Companion Loan
Interest Rate
 
Companion Loan
Remaining Term To
Maturity / ARD
(Mos.)
 
Companion Loan
Maturity Date / ARD
 
Companion Loan
Remaining
Amortization Term
(Mos.)
4
 
1
 
8363
 
Courtyard by Marriott Portfolio
         
Yes
 
585,550,000
 
3.69000%
 
59
 
4/6/2020
 
0
4.01
     
8363-1
 
Courtyard Larkspur Landing Marin County
                               
4.02
     
8363-2
 
Courtyard San Mateo Foster City
                               
4.03
     
8363-3
 
Courtyard San Jose Cupertino
                               
4.04
     
8363-4
 
Courtyard Boulder
                               
4.05
     
8363-5
 
Courtyard Los Angeles Hacienda Heights
                               
4.06
     
8363-6
 
Courtyard Seattle South Center
                               
4.07
     
8363-7
 
Courtyard Rye
                               
4.08
     
8363-8
 
Courtyard Nashville Airport
                               
4.09
     
8363-9
 
Courtyard Los Angeles Torrance Palos Verdes
                               
4.10
     
8363-10
 
Courtyard St. Louis Creve Coeur
                               
4.11
     
8363-11
 
Courtyard Portland Beaverton
                               
4.12
     
8363-12
 
Courtyard Palm Springs
                               
4.13
     
8363-13
 
Courtyard Charlotte South Park
                               
4.14
     
8363-16
 
Courtyard Norwalk
                               
4.15
     
8363-14
 
Courtyard Detroit Metro Airport
                               
4.16
     
8363-18
 
Courtyard Chicago Waukegan Gurnee
                               
4.17
     
8363-20
 
Courtyard Atlanta Perimeter Center
                               
4.18
     
8363-17
 
Courtyard Denver Tech Center
                               
4.19
     
8363-19
 
Courtyard Ft. Lauderdale Plantation
                               
4.20
     
8363-21
 
Courtyard Lincroft Red Bank
                               
4.21
     
8363-22
 
Courtyard Chicago Highland Park
                               
4.22
     
8363-23
 
Courtyard Raleigh Cary
                               
4.23
     
8363-24
 
Courtyard Charlottesville North
                               
4.24
     
8363-28
 
Courtyard Detroit Livonia
                               
4.25
     
8363-25
 
Courtyard Birmingham Homewood
                               
4.26
     
8363-26
 
Courtyard West Palm Beach
                               
4.27
     
8363-27
 
Courtyard New Haven Wallingford
                               
4.28
     
8363-29
 
Courtyard Chicago Oakbrook Terrace
                               
4.29
     
8363-30
 
Courtyard Kansas City Overland Park Metcalf
                               
4.30
     
8363-31
 
Courtyard Boston Andover
                               
4.31
     
8363-32
 
Courtyard Minneapolis St Paul Airport
                               
4.32
     
8363-33
 
Courtyard Dallas Plano Parkway
                               
4.33
     
8363-34
 
Courtyard Bakersfield
                               
4.34
     
8363-35
 
Courtyard Denver Stapleton
                               
4.35
     
8363-36
 
Courtyard Rockford
                               
4.36
     
8363-43
 
Courtyard Greenville Haywood Mall
                               
4.37
     
8363-38
 
Courtyard Chicago Lincolnshire
                               
4.38
     
8363-39
 
Courtyard Indianapolis Castleton
                               
4.39
     
8363-40
 
Courtyard St. Louis Westport Plaza
                               
4.40
     
8363-41
 
Courtyard San Antonio Downtown Market Square
                               
4.41
     
8363-37
 
Courtyard Silver Spring North
                               
4.42
     
8363-42
 
Courtyard Lexington North
                               
4.43
     
8363-44
 
Courtyard Tampa Westshore
                               
4.44
     
8363-46
 
Courtyard Chicago Deerfield
                               
4.45
     
8363-47
 
Courtyard St. Petersburg Clearwater
                               
4.46
     
8363-48
 
Courtyard Toledo Airport Holland
                               
4.47
     
8363-49
 
Courtyard Phoenix Mesa
                               

 

 

 

 

 
GC30 Mortgage Loan Schedule
                                                                     
Control
Number
 
 Footnotes 
 
 Loan Number 
 
Property Name
 
Final Maturity Date
 
Revised Rate
 
Companion Loan
Flag
 
Companion Loan Cut-off
Balance
 
Companion Loan
Interest Rate
 
Companion Loan
Remaining Term To
Maturity / ARD
(Mos.)
 
Companion Loan
Maturity Date / ARD
 
Companion Loan
Remaining
Amortization Term
(Mos.)
4.48
     
8363-50
 
Courtyard Atlanta Airport South
                               
4.49
     
8363-51
 
Courtyard Oklahoma City Airport
                               
4.50
     
8363-52
 
Courtyard Memphis Airport
                               
4.51
     
8363-45
 
Courtyard Annapolis
                               
4.52
     
8363-53
 
Courtyard Manassas
                               
4.53
     
8363-55
 
Courtyard Little Rock
                               
4.54
     
8363-57
 
Courtyard Ft. Myers
                               
4.55
     
8363-56
 
Courtyard Atlanta Gwinnett Mall
                               
4.56
     
8363-59
 
Courtyard Chicago Arlington Heights South
                               
4.57
     
8363-61
 
Courtyard Dallas Richardson at Spring Valley
                               
4.58
     
8363-54
 
Courtyard Huntsville
                               
4.59
     
8363-62
 
Courtyard Birmingham Hoover
                               
4.60
     
8363-64
 
Courtyard Phoenix North Metrocenter
                               
4.61
     
8363-65
 
Courtyard Tucson Airport
                               
4.62
     
8363-63
 
Courtyard Dayton South Mall
                               
4.63
     
8363-15
 
Courtyard Philadelphia Devon
                               
4.64
     
8363-58
 
Courtyard Fresno
                               
4.65
     
8363-60
 
Courtyard Poughkeepsie
                               
5
     
8370
 
Bank of America Plaza
                               
9
     
8412
 
311 California Street
                               
10
     
8436
 
Northern Lights Shopping Center
                               
11
     
8411
 
1035 Market Street
                               
12
 
2
 
8049
 
170 Broadway
         
  Yes  
 
  50,000,000  
 
  4.15000%  
 
    119   
 
  4/6/2025  
 
  360  
13
     
8341
 
Hampton Inn - Albany
                               
14
     
8429
 
132-40 Metropolitan Avenue
                               
16
     
8396
 
Ocean Dorado
                               
17
     
8437
 
Century Park West Apartments
                               
21
     
8008
 
Clinton Place Apartments
                               
23
     
8112
 
EZ Storage Marina Del Rey
                               
24
     
8287
 
Cottages at Hefner
                               
27
     
8377
 
Lowe’s Multi State Portfolio
                               
27.01
     
8377-1
 
Lowe’s Middletown OH
                               
27.02
     
8377-2
 
Lowe’s Terre Haute IN
                               
28
     
8292
 
Century Lake Apartments
                               
29
     
8350
 
Holiday Inn Express & Suites - New Orleans Airport South
                               
30
     
8389
 
River Drive Apartments
                               
33
     
8334
 
Germantown Plaza
                               
43
     
8332
 
Serenity Apartments at Silver Springs
                               
47
     
8298
 
Glendora Marketplace
                               
66
     
8374
 
Metrocenter Retail
                               
72
     
8391
 
Wyndham Hill Apartments
                               
73
     
8093
 
Food Lion - Ocean View
                               
78
     
8092
 
Food Lion - Circle Plaza
                               
79
     
8352
 
Glenridge Point Shopping Center
                               
82
     
8333
 
4600 Sheridan Street
                               
83
     
7827
 
Roaring Fork Mobile Home Park
                               
89
     
8392
 
Forest Avenue Apartments
                                                      

 
1
The Cut-off Date Balance of $84,450,000 represent the Note A-2C of a
$670,000,000 million whole loan evidenced by four pari passu notes with both an
aggregate original principal balance and aggregate Cut-off Date Balance of
$315,000,000 million and one subordinate note with both an original principal
balance and a Cut-off Date Balance of $355,000,000. The note A-1, which has an
outstanding principal balance as of Cut-off Date of $33,500,000 and the note
A-2A, which has an outstanding principal balance as of Cut-off Date of
$100,000,000, are held outside of the Issuing Entity and have been contributed
to the COMM 2015-CCRE23 transaction. The note A-2B, which has an outstanding
principal balance as of Cut-off Date of $97,050,000, is currently held by German
American Capital Corporation and  is expected to be contributed to a future
securitization transaction.  The Courtyard by Marriott Portfolio Junior Loan,
which is evidenced by the Note B with an outstanding principal balance as of
Cut-off Date of $355,000,000, has been contributed to the COMM 2015-CCRE23
transaction. The Cut-off Date LTV Ratio, LTV Ratio at Maturity/ARD, Underwritten
NOI DSCR, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating
Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations
are based on the aggregate Cut-off Date Balance of $315,000,000.  The rate
(0.00250%) listed as the “Subservicing Fee Rate” for the Courtyard by Marriott
Portfolio mortgage loan reflects the servicing fee rate payable to the COMM
2015-CCRE23 master servicer.
2
The Cut-off Date Balance of $20,000,000 represents the note A-2 of a $70,000,000
whole loan evidenced by two pari passu notes. The companion loan has a principal
balance of $50,000,000 as of the Cut-off Date, is held outside the issuing
entity and was contributed to the CGCMT 2015-GC29 securitization transaction.
Cut-off Date LTV Ratio, LTV Ratio at Maturity/ARD, Underwritten NOI DSCR,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate Cut-off Date Balance of $70,000,000.  The rate (0.00250%) listed
as the “Subservicing Fee Rate” for the 170 Broadway mortgage loan reflects the
servicing fee rate payable to the CGCMT 2014-GC29 master servicer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
EXHIBIT B

 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 



 

 

 



 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
(1)
Whole Loan; Ownership of Mortgage Loans.  Except with respect to a Mortgage Loan
that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan.  Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note.  At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Sponsor), participation or pledge, and the Sponsor had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment, or similar agreement, and rights of the holder of a related
Companion Loan pursuant to a Co-Lender Agreement.  Sponsor has full right and
authority to sell, assign and transfer each Mortgage Loan, and the assignment to
Depositor constitutes a legal, valid and binding assignment of such Mortgage
Loan free and clear of any and all liens, pledges, charges or security interests
of any nature encumbering such Mortgage Loan other than the rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement.

 
(2)
Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of Leases
(if a separate instrument), guaranty and other agreement executed by or on
behalf of the related Mortgagor, guarantor or other obligor in connection with
such Mortgage Loan is the legal, valid and binding obligation of the related
Mortgagor, guarantor or other obligor (subject to any non-recourse provisions
contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 
Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Sponsor in connection
with the origination of the Mortgage Loan, that would deny the Mortgagee the
principal benefits intended to be provided by the Mortgage Note, Mortgage or
other Loan Documents.
 
(3)
Mortgage Provisions.  The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 
(4)
Mortgage Status; Waivers and Modifications.  Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or

 

B-1

 

 

 
the use or operation of the remaining portion of such Mortgaged Property; and
(c) neither the related Mortgagor nor the related guarantor has been released
from its material obligations under the Mortgage Loan.
 
(5)
Lien; Valid Assignment.  Subject to the Standard Qualifications, each assignment
of Mortgage and assignment of Assignment of Leases to the Issuing Entity
constitutes a legal, valid and binding assignment to the Issuing Entity.  Each
related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor.  Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
below (each such exception, a “Title Exception”)), except as the enforcement
thereof may be limited by the Standard Qualifications. Such Mortgaged Property
(subject to and excepting Permitted Encumbrances and the Title Exceptions) as of
origination was, and as of the Cut-off Date, to the Sponsor’s knowledge, is free
and clear of any recorded mechanics’ liens, recorded materialmen’s liens and
other recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below), and, to the
Sponsor’s knowledge and subject to the rights of tenants (as tenants only)
(subject to and excepting Permitted Encumbrances and the Title Exceptions), no
rights exist which under law could give rise to any such lien or encumbrance
that would be prior to or equal with the lien of the related Mortgage, except
those which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below).  Notwithstanding anything in this
representation to the contrary, no representation is made as to the perfection
of any security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of Uniform
Commercial Code financing statements is required in order to effect such
perfection.

 
(6)
Permitted Liens; Title Insurance.  Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; and (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”).  Except as contemplated by
clause (f) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage.  Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Sponsor thereunder
and no claims have been paid thereunder. Neither the Sponsor, nor to the
Sponsor’s knowledge,

 

B-2

 

 

 
any other holder of the Mortgage Loan, has done, by act or omission, anything
that would materially impair the coverage under such Title Policy.
 
(7)
Junior Liens.  It being understood that B notes secured by the same Mortgage as
a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property
financing).  Except as set forth on an exhibit to the applicable Mortgage Loan
Purchase Agreement, the Sponsor has no knowledge of any mezzanine debt secured
directly by interests in the related Mortgagor.

 
(8)
Assignment of Leases and Rents.  There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related Assignment of Leases creates a valid first-priority
collateral assignment of, or a valid first-priority lien or security interest
in, rents and certain rights under the related lease or leases, subject only to
a license granted to the related Mortgagor to exercise certain rights and to
perform certain obligations of the lessor under such lease or leases, including
the right to operate the related leased property, except as the enforcement
thereof may be limited by the Standard Qualifications.  The related Mortgage or
related Assignment of Leases, subject to applicable law, provides that, upon an
event of default under the Mortgage Loan, a receiver is permitted to be
appointed for the collection of rents or for the related Mortgagee to enter into
possession to collect the rents or for rents to be paid directly to the
Mortgagee.

 
(9)
UCC Filings.  If the related Mortgaged Property is operated as a hospitality
property, the Sponsor has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be.  Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above.  No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 
(10)
Condition of Property.  The Sponsor or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-off Date.

 
An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date.  To the Sponsor’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.
 
(11)
Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off Date have become

 

B-3

 

 

 
delinquent in respect of each related Mortgaged Property have been paid, or an
escrow of funds has been established in an amount sufficient to cover such
payments and reasonably estimated interest and penalties, if any, thereon.  For
purposes of this representation and warranty, real estate taxes and governmental
assessments and other outstanding governmental charges and installments thereof
shall not be considered delinquent until the earlier of (a) the date on which
interest and/or penalties would first be payable thereon and (b) the date on
which enforcement action is entitled to be taken by the related taxing
authority.
 
(12)
Condemnation.  As of the date of origination and to the Sponsor’s knowledge as
of the Cut-off Date, there is no proceeding pending, and, to the Sponsor’s
knowledge as of the date of origination and as of the Cut-off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 
(13)
Actions Concerning Mortgage Loan.  As of the date of origination and to the
Sponsor’s knowledge as of the Cut-off Date, there was no pending or filed
action, suit or proceeding, arbitration or governmental investigation involving
any Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 
(14)
Escrow Deposits.  All escrow deposits and payments required to be escrowed with
Mortgagee pursuant to each Mortgage Loan are in the possession, or under the
control, of the Sponsor or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with Mortgagee under the related Loan Documents are being conveyed by the
Sponsor to Depositor or its servicer.

 
(15)
No Holdbacks.  The principal amount of the Mortgage Loan stated on the Mortgage
Loan Schedule has been fully disbursed as of the Closing Date and there is no
requirement for future advances thereunder (except in those cases where the full
amount of the Mortgage Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
Sponsor to merit such holdback).

 
(16)
Insurance.  Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A-”
from Standard & Poor’s Ratings Services (collectively the “Insurance Rating
Requirements”), in an amount (subject to a customary deductible) not less than
the lesser of (1) the original principal balance of the Mortgage Loan and (2)
the full insurable value on a replacement cost basis of the improvements,
furniture, furnishings, fixtures and equipment owned by the Mortgagor and
included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 
Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).
 

B-4

 

 

 
If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.
 
If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.
 
The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.
 
An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.
 
The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.
 
All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee.  Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums.  All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Sponsor.
 
(17)
Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access  via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to

 

B-5

 

 

 
the applicable governing authority for creation of separate tax lots, in which
case the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to
pay taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.
 
(18)
No Encroachments.  To the Sponsor’s knowledge based solely on surveys obtained
in connection with origination and the Mortgagee’s Title Policy (or, if such
policy is not yet issued, a pro forma title policy, a preliminary title policy
with escrow instructions or a “marked up” commitment) obtained in connection
with the origination of each Mortgage Loan, all material improvements that were
included for the purpose of determining the appraised value of the related
Mortgaged Property at the time of the origination of such Mortgage Loan are
within the boundaries of the related Mortgaged Property, except encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy.  No improvements on adjoining parcels encroach onto the
related Mortgaged Property except for encroachments that do not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements were obtained under the Title Policy.  No
improvements encroach upon any easements except for encroachments the removal of
which would not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy.

 
(19)
No Contingent Interest or Equity Participation.  No Mortgage Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature (except that an ARD Loan may provide for the accrual of the
portion of interest in excess of the rate in effect prior to its Anticipated
Repayment Date) or an equity participation by Sponsor.

 
(20)
REMIC.  The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Whole Loan) was
originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Whole Loan) on such date or (ii) at the Closing Date at least
equal to 80% of the adjusted issue price of the Mortgage Loan (or related Whole
Loan) on such date, provided that for purposes hereof, the fair market value of
the real property interest must first be reduced by (A) the amount of any lien
on the real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(b) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third party
credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)).  If the Mortgage Loan was “significantly modified”
prior to the Closing Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto.  Any prepayment premium
and yield maintenance charges applicable to the Mortgage Loan constitute
“customary prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2).  All terms used in this paragraph shall have the same
meanings as set forth in the related Treasury Regulations.

 
(21)
Compliance with Usury Laws.  The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 
(22)
Authorized to do Business.  To the extent required under applicable law, as of
the Cut-off Date or as of the date that such entity held the Mortgage Note, each
holder of the Mortgage Note was

 

B-6

 

 

 
authorized to originate, acquire and/or hold (as applicable) the Mortgage Note
in the jurisdiction in which each related Mortgaged Property is located, or the
failure to be so authorized does not materially and adversely affect the
enforceability of such Mortgage Loan by the Trust.
 
(23)
Trustee under Deed of Trust.  With respect to each Mortgage which is a deed of
trust, as of the date of origination and, to the Sponsor’s knowledge, as of the
Closing Date, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related Mortgagee.

 
(24)
Local Law Compliance.  To the Sponsor’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Sponsor for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Whole Loan, as applicable) and as of the
Cut-off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property.  The terms of the Loan Documents require the Mortgagor to comply in
all material respects with all applicable governmental regulations, zoning and
building laws.

 
(25)
Licenses and Permits.  Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Sponsor’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Sponsor for
similar commercial and multifamily mortgage loans intended for securitization,
all such material licenses, permits and applicable governmental authorizations
are in effect.  The Mortgage Loan requires the related Mortgagor to be qualified
to do business in the jurisdiction in which the related Mortgaged Property is
located.

 
(26)
Recourse Obligations.  The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor made in violation of the Loan Documents; and
(b) contains provisions providing for recourse against the Mortgagor and
guarantor (which is a natural person or persons, or an entity distinct from the
Mortgagor (but may be affiliated with the Mortgagor) that has assets other than
equity in the related Mortgaged Property that are not de minimis), for losses
and damages sustained by reason of Mortgagor’s (i) misappropriation of rents
after the occurrence of an event of default under the Mortgage Loan;
(ii) misappropriation of (A) insurance proceeds or condemnation awards or
(B) security deposits or, alternatively, the failure of any security deposits to
be delivered to Mortgagee upon foreclosure or action in lieu thereof (except to
the extent applied in accordance with leases prior to a Mortgage Loan event of
default); (iii) fraud or intentional material misrepresentation; (iv) breaches
of the environmental covenants in the Loan Documents; or (v) commission of
intentional material physical waste at the Mortgaged Property (but, in some
cases, only to the extent there is sufficient cash flow generated by the related
Mortgaged Property to prevent such waste).

 

B-7

 

 

 
(27)
Mortgage Releases.  The terms of the related Mortgage or related Loan Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment, of not less than a specified percentage at least equal to
the lesser of (i) 110% of the related allocated loan amount of such portion of
the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof.  With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and
(ii) would not cause the subject Mortgage Loan to fail to be a “qualified
mortgage” within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the
Mortgagee or servicer can, in accordance with the related Loan Documents,
condition such release of collateral on the related Mortgagor’s delivery of an
opinion of tax counsel to the effect specified in the immediately preceding
clause (x).  For purposes of the preceding clause (x), for all Mortgage Loans
originated after December 6, 2010, if the fair market value of the real property
constituting such Mortgaged Property after the release is not equal to at least
80% of the principal balance of the Mortgage Loan  (or related Whole
Loan)outstanding after the release, the Mortgagor is required to make a payment
of principal in an amount not less than the amount required by the REMIC
Provisions.

 
With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan (or related Whole Loan).
 
No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.
 
(28)
Financial Reporting and Rent Rolls.  The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 
(29)
Acts of Terrorism Exclusion.  With respect to each Mortgage Loan over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption

 

B-8

 

 

 
policy (issued by an insurer meeting the Insurance Rating Requirements) did not,
as of the date of origination of the Mortgage Loan, and, to the Sponsor’s
knowledge, do not, as of the Cut-off Date, specifically exclude Acts of
Terrorism, as defined in TRIA, from coverage, or if such coverage is excluded,
it is covered by a separate terrorism insurance policy.  With respect to each
Mortgage Loan, the related Loan Documents do not expressly waive or prohibit the
Mortgagee from requiring coverage for Acts of Terrorism, as defined in TRIA, or
damages related thereto; provided, however, that if TRIA or a similar or
subsequent statute is not in effect, then provided that terrorism insurance is
commercially available, the Mortgagor under each Mortgage Loan is required to
carry terrorism insurance, but in such event the Mortgagor shall not be required
to spend more than the Terrorism Cap Amount on terrorism insurance coverage, and
if the cost of terrorism insurance exceeds the Terrorism Cap Amount, the
Mortgagor is required to purchase the maximum amount  of terrorism insurance
available with funds equal to the Terrorism Cap Amount.  The “Terrorism Cap
Amount” is the specified percentage (which is at least equal to 200%) of the
amount of the insurance premium that is payable at such time in respect of the
property and business interruption/rental loss insurance required under the
related Loan Documents (without giving effect to the cost of terrorism and
earthquake components of such casualty and business interruption/rental loss
insurance).
 
(30)
Due on Sale or Encumbrance.  Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents),
(a) the related Mortgaged Property, or any equity interest of greater than 50%
in the related Mortgagor, is directly or indirectly pledged, transferred or
sold, other than as related to (i) family and estate planning transfers or
transfers upon death or legal incapacity, (ii) transfers to certain affiliates
as defined in the related Loan Documents, (iii) transfers of less than, or other
than, a controlling interest in the related Mortgagor, (iv) transfers to another
holder of direct or indirect equity in the Mortgagor, a specific Person
designated in the related Loan Documents or a Person satisfying specific
criteria identified in the related Loan Documents, such as a qualified
equityholder, (v) transfers of stock or similar equity units in publicly traded
companies or (vi) a substitution or release of collateral within the parameters
of paragraphs (27) and (32) in this Annex E-1 or the exceptions thereto set
forth on Annex E-2, or (vii) as set forth on an exhibit to the applicable
Mortgage Loan Purchase Agreement by reason of any mezzanine debt that existed at
the origination of the related Mortgage Loan, or future permitted mezzanine debt
as set forth on an exhibit to the applicable Mortgage Loan Purchase Agreement or
(b) the related Mortgaged Property is encumbered with a subordinate lien or
security interest against the related Mortgaged Property, other than (i) any
Companion Loan of any Mortgage Loan or any subordinate debt that existed at
origination and is permitted under the related Loan Documents, (ii) purchase
money security interests (iii) any Mortgage Loan that is cross-collateralized
and cross-defaulted with another Mortgage Loan, as set forth on an exhibit to
the applicable Mortgage Loan Purchase Agreement or (iv) Permitted
Encumbrances.  The Mortgage or other Loan Documents provide that to the extent
any Rating Agency fees are incurred in connection with the review of and consent
to any transfer or encumbrance, the Mortgagor is responsible for such payment
along with all other reasonable out-of-pocket fees and expenses incurred by the
Mortgagee relative to such transfer or encumbrance.

 
(31)
Single-Purpose Entity.  Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding.  Both the Loan Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Loan with a Cut-off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-off Date Principal Balance of $20
million or more has

 

B-9

 

 

 
a counsel’s opinion regarding non-consolidation of the Mortgagor.  For this
purpose, a “Single-Purpose Entity” shall mean an entity, other than an
individual, whose organizational documents (or if the Mortgage Loan has a
Cut-off Date Principal Balance equal to $5 million or less, its organizational
documents or the related Loan Documents) provide substantially to the effect
that it was formed or organized solely for the purpose of owning and operating
one or more of the Mortgaged Properties securing the Mortgage Loans and prohibit
it from engaging in any business unrelated to such Mortgaged Property or
Properties, and whose organizational documents further provide, or which entity
represented in the related Loan Documents, substantially to the effect that it
does not have any assets other than those related to its interest in and
operation of such Mortgaged Property or Properties, or any indebtedness other
than as permitted by the related Mortgage(s) or the other related Loan
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Mortgage Loan that
is cross-collateralized and cross-defaulted with the related Mortgage Loan), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.
 
(32)
Defeasance.  With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date or, if the Mortgage Loan is an
ARD Loan, the entire principal balance outstanding on the related Anticipated
Repayment Date (or on or after the first date on which payment may be made
without payment of a yield maintenance charge or prepayment penalty), and if the
Mortgage Loan permits partial releases of real property in connection with
partial defeasance, the revenues from the collateral will be sufficient to pay
all such scheduled payments calculated on a principal amount equal to a
specified percentage at least equal to the lesser of (A) 110% of the allocated
loan amount for the real property to be released and (B) the outstanding
principal balance of the Mortgage Loan; (iv) the Mortgagor is required to
provide a certification from an independent certified public accountant that the
collateral is sufficient to make all scheduled payments under the Mortgage Note
as set forth in (iii) above, (v) if the Mortgagor would continue to own assets
in addition to the defeasance collateral, the portion of the Mortgage Loan
secured by defeasance collateral is required to be assumed (or the Mortgagee may
require such assumption) by a Single-Purpose Entity; (vi) the Mortgagor is
required to provide an opinion of counsel that the Mortgagee has a perfected
security interest in such collateral prior to any other claim or interest; and
(vii) the Mortgagor is required to pay all rating agency fees associated with
defeasance (if rating confirmation is a specific condition precedent thereto)
and all other reasonable out-of-pocket expenses associated with defeasance,
including, but not limited to, accountant’s fees and opinions of counsel.

 
(33)
Fixed Interest Rates.  Each Mortgage Loan bears interest at a rate that remains
fixed throughout the remaining term of such Mortgage Loan, except in situations
where default interest is imposed.

 
(34)
Ground Leases.   For purposes of this Annex E-1, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

B-10

 

 

 
With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Sponsor, its
successors and assigns, Sponsor represents and warrants that:
 
(a)      The Ground Lease or a memorandum regarding such Ground Lease has been
duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction.  The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage.  No material change in the terms of the Ground Lease had
occurred since the origination of the Mortgage Loan, except as reflected in any
written instruments which are included in the related Mortgage File;
 
(b)      The lessor under such Ground Lease has agreed in a writing included in
the related Mortgage File (or in such Ground Lease) that the Ground Lease may
not be amended or  modified, or canceled or terminated by agreement of lessor
and lessee, without the prior written consent of the Mortgagee;
 
(c)      The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by either Mortgagor or the Mortgagee) that extends not
less than 20 years beyond the stated maturity of the related Mortgage Loan, or
10 years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);
 
(d)      The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances or (ii)  is subject
to a subordination, non-disturbance and attornment agreement to which the
Mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;
 
(e)      The Ground Lease does not place commercially unreasonably restrictions
on the identity of the Mortgagee and the Ground Lease is assignable to the
holder of the Mortgage Loan and its successors and assigns without the consent
of the lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;
 
(f)      The Sponsor has not received any written notice of material default
under or notice of termination of such Ground Lease.  To the Sponsor’s
knowledge, there is no material default under such Ground Lease and no condition
that, but for the passage of time or giving of notice, would result in a
material default under the terms of such Ground Lease and to the Sponsor’s
knowledge, such Ground Lease is in full force and effect as of the Closing Date;
 
(g)      The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;
 
(h)      The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;
 
(i)      The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial mortgage
lender;
 
(j)      Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the
 

B-11

 

 

 
portion of the condemnation award allocable to the ground lessee’s interest
(other than (i) de minimis amounts for minor casualties or (ii) in respect of a
total or substantially total loss or taking as addressed in subpart (k)) will be
applied either to the repair or to restoration of all or part of the related
Mortgaged Property with (so long as such proceeds are in excess of the threshold
amount specified in the related Loan Documents) the Mortgagee or a trustee
appointed by it having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment of the outstanding principal balance
of the Mortgage Loan, together with any accrued interest;
 
(k)      In the case of a total or substantially total taking or loss, under the
terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to the ground lessee’s interest in respect of a
total or substantially total loss or taking of the related Mortgaged Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest; and
 
(l)      Provided that the Mortgagee cures any defaults which are susceptible to
being cured, the ground lessor has agreed to enter into a new lease with the
Mortgagee upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding.
 
(35)
Servicing.  The servicing and collection practices used by the Sponsor with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 
(36)
Origination and Underwriting.  The origination practices of the Sponsor (or the
related originator if the Sponsor was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan (or the related Whole Loan, as applicable)
and the origination thereof complied in all material respects with, or was
exempt from, all requirements of federal, state or local law relating to the
origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Annex E-1.

 
(37)
No Material Default; Payment Record.  No Mortgage Loan has been more than
30 days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date.  To the
Sponsor’s knowledge, there is (a) no material default, breach, violation or
event of acceleration existing under the related Mortgage Loan, or (b) no event
(other than payments due but not yet delinquent) which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Sponsor
in this Annex E-1 (including, but not limited to, the prior sentence).  No
person other than the holder of such Mortgage Loan may declare any event of
default under the Mortgage Loan or accelerate any indebtedness under the
Mortgage Loan documents.

 
(38)
Bankruptcy.  As of the date of origination of the related Mortgage Loan and to
the Sponsor’s knowledge as of the Cut-off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 
(39)
Organization of Mortgagor.  With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the Mortgagor delivered by
the Mortgagor in connection with the origination of such Mortgage Loan or the
related Whole Loan, as applicable), the Mortgagor is an entity organized under
the laws of a state of the United States of America, the District of Columbia

 

B-12

 

 

 
or the Commonwealth of Puerto Rico.  Except with respect to any Mortgage Loan
that is cross-collateralized and cross-defaulted with another Mortgage Loan, no
Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor.
 
(40)
Environmental Conditions.  A Phase I environmental site assessment (or update of
a previous Phase I and or Phase II site assessment) and, with respect to certain
Mortgage Loans, a Phase II environmental site assessment (collectively, an
“ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA
(i) did not identify the existence of recognized environmental conditions (as
such term is defined in ASTM E1527-05 or its successor, an “Environmental
Condition”) at the related Mortgaged Property or the need for further
investigation, or (ii) if the existence of an Environmental Condition or need
for further investigation was indicated in any such ESA, then at least one of
the following statements is true:  (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than “A-” (or the equivalent) by
Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and/or Fitch
Ratings, Inc.; (E) a party not related to the Mortgagor was identified as the
responsible party for such condition or circumstance and such responsible party
has financial resources reasonably estimated to be adequate to address the
situation; or (F) a party related to the Mortgagor having financial resources
reasonably estimated to be adequate to address the situation is required to take
action.  To Sponsor’s knowledge, except as set forth in the ESA, there is no
Environmental Condition (as such term is defined in ASTM E1527-05 or its
successor) at the related Mortgaged Property.

 
(41)
Appraisal.  The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date.  The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Sponsor’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation.  Each appraisal contains a statement, or is
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan was originated.

 
(42)
Mortgage Loan Schedule.  The information pertaining to each Mortgage Loan which
is set forth in the Mortgage Loan Schedule attached as an exhibit to the related
Mortgage Loan Purchase Agreement is true and correct in all material respects as
of the Cut-off Date and contains all information required by the Pooling and
Servicing Agreement to be contained in the Mortgage Loan Schedule.

 

B-13

 

 

 
(43)
Cross-Collateralization.  Except with respect to a Mortgage Loan that is part of
a  Whole Loan no Mortgage Loan is cross-collateralized or cross-defaulted with
any other Mortgage Loan that is outside the Mortgage Pool, except as set forth
on Annex E-2.

 
(44)
Advance of Funds by the Sponsor.  After origination, no advance of funds has
been made by the Sponsor to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Sponsor’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents).  Neither
the Sponsor nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 
(45)
Compliance with Anti-Money Laundering Laws.  The Sponsor has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 
For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.
 
For purposes of these representations and warranties, the phrases “the Sponsor’s
knowledge” or “the Sponsor’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Sponsor, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.
 

B-14

 

 

 
 
Exhibit B-30-1
 
List of Mortgage Loans with Current Mezzanine Debt
 
None.
 

B-30-1-1

 

 

 
Exhibit B-30-2
 
List of Mortgage Loans with Permitted Mezzanine Debt


 
Loan #
Mortgage Loan
5
Bank of America Plaza
9
311 California Street
11
1035 Market Street
16
Ocean Dorado
28
Century Lake Apartments
29
Holiday Inn Express & Suites - New Orleans Airport South
   

 

B-30-2-1

 

 

 
Exhibit B-30-3
 
List of Cross-Collateralized and Cross-Defaulted Mortgage Loans
 
None.
 

B-30-3-1

 

 

 
EXHIBIT C


EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES


         
 
Representation
Number on Annex E-1
 
Mortgage Loan Name
and Number as
Identified on Annex A
 
 
Description of Exception
         
(5) Lien; Valid Assignment
 
Courtyard by Marriott Portfolio (No. 4)
 
The ground lessors under the respective ground leases for the Mortgaged
Properties identified on Annex A as Courtyard Charlotte South Park, Courtyard
Norwalk, and Courtyard Philadelphia Devon have the right, upon a default by the
Mortgagor under the related leasehold mortgage or any other event that would
permit the lender to accelerate the Mortgage Loan, to purchase the related
mortgage underlying the related Mortgaged Property and a corresponding portion
of the mortgage note at a price that is the greater of the fair market value of
the Mortgaged Property and the allocated loan amount of such Mortgaged Property.
The guarantor guarantees the payment by the Borrower to the mortgage lender of
the mortgage acquisition proceeds and any deficiency in such proceeds.
 
Each ground lessee under the respective ground leases for the Mortgaged
Properties identified as Courtyard San Jose Cupertino, Courtyard Norwalk,
Courtyard Tampa Westshore, and Courtyard Philadelphia Devon has a right of first
refusal to purchase or lease such Mortgaged Property, in the event the ground
lessor receives a bona fide written offer to purchase or lease the Mortgaged
Property. Such right does not apply to the granting of a mortgage or to a
foreclosure or deed-in-lieu of foreclosure.

Pursuant to a recorded declaration, Lincoln Property Company 1315, Ltd. has the
right to purchase the Mortgaged Property identified as Courtyard Ft. Lauderdale
Plantation for its then-appraised value if hotel operations at the Mortgaged
Property cease for 60 consecutive days. The guarantor guarantees the payment by
the Mortgagor to the lender of the mortgage acquisition proceeds and any
deficiency in such proceeds.
 
(6) Permitted Liens; Title Insurance
 
Bank of America Plaza (No. 5)
 
There is a bridge from the building at the Mortgaged Property constructed over a
public street to a parking garage owned by a third party. The leases of certain
tenants at the Mortgaged Property grant the tenants the right to access the
parking garage and obligate Mortgagor to maintain such access. Seller was unable
to confirm whether Mortgagor had any vested real estate right to use such
bridge.
 
(13) Actions Concerning Mortgage Loan
 
Bank of America Plaza (No. 5)
 
The Mortgagor and the guarantor for the Mortgage Loan (collectively,
“Defendants”) are defendants in litigation with the plaintiff, the City of El
Monte (the “City”) in California Superior Court, Los Angeles, as a creditor of
the entity TV LLC, also named as a defendant. The City seeks the return of
certain moneys (alleged to be $1.2 to $3.6 million plus interest) Defendants
placed into escrow for a never-completed transaction with TV LLC that the City
alleges were part of TV LLC’s bankruptcy estate. The City currently asserts
three claims against Defendants: fraudulent transfer, constructive fraudulent
transfer, and conspiracy to defraud.
 
(14) Escrow Deposits
 
Clinton Place Apartments (No. 21)
 
The $635,000 escrow for brick repairs at the Mortgaged Property is held by a
title company under an escrow agreement to which the lender is a third-party
beneficiary.
 
(16) Insurance
 
170 Broadway (No. 12)
 
To the extent that the terms of the condominium documents and Mortgage Loan
documents conflict with respect to the holding and disbursement of proceeds, the
terms of the condominium documents control, provided that the condominium
documents require the proceeds to be applied to restoration. The Mortgage Loan
documents permit the related lender to reasonably approve the depository
appointed by the condominium board to hold the net proceeds.

 

C-1

 

 

 
Representation
Number on Annex E-1
 
Mortgage Loan Name
and Number as
Identified on Annex A
 
Description of Exception
         
(16) Insurance
 
Food Lion - Ocean View (No. 73)
 
The Mortgagor maintains windstorm coverage provided by an association that is
not rated by A.M. Best Company or Standard & Poor’s Ratings Services.
 
(18) No Encroachments
 
Bank of America Plaza (No. 5)
 
There is a bridge from the building at the Mortgaged Property constructed over a
public street to a parking garage owned by a third party. The leases of certain
tenants at the Mortgaged Property grant the tenants the right to access the
parking garage and obligate Mortgagor to maintain such access. Seller was unable
to confirm whether Mortgagor had any vested real estate right to use such
bridge.
 
(24) Local Law Compliance
 
Bank of America Plaza (No. 5)
 
The City of Saint Louis requires a certificate of occupancy in the name of each
tenant for each unit leased by such tenant in the building. The lender received
certificates of occupancy for approximately 85% of the square footage of the
building. The Mortgagor represented that all certificates of occupancy have been
issued.
 
There is a bridge from the building at the Mortgaged Property constructed over a
public street to a parking garage owned by a third party. The leases of certain
tenants at the Mortgaged Property grant the tenants the right to access the
parking garage and obligate Mortgagor to maintain such access. Seller was unable
to confirm whether Mortgagor had any vested real estate right to use such
bridge.
 
(24) Local Law Compliance
 
132-40 Metropolitan Avenue (No. 14)
 
The temporary certificate of occupancy at the Mortgaged Property has expired and
the current uses of the Mortgaged Property, while permitted under the zoning
code, do not correspond with the permitted uses shown under a prior-issued
certificate of occupancy. The Mortgage Loan documents require the Mortgagor to
obtain a new temporary certificate of occupancy. Until the temporary certificate
of occupancy is obtained, any loss incurred by the related lender in connection
with the failure of the property to be covered by a valid certificate of
occupancy (i.e. a certificate of occupancy that accurately reflects the actual
use of the Mortgaged Property) is recourse to the Mortgagor and the related
guarantor.
 
(25) Licenses and Permits
 
Bank of America Plaza (No. 5)
 
The City of Saint Louis requires a certificate of occupancy in the name of each
tenant for each unit leased by such tenant in the building. The lender received
certificates of occupancy for approximately 85% of the square footage of the
building. The Mortgagor represented that all certificates of occupancy have been
issued.
 
(25) Licenses and Permits
 
132-40 Metropolitan Avenue (No. 14)
 
The temporary certificate of occupancy at the Mortgaged Property has expired and
the current uses of the Mortgaged Property, while permitted under the zoning
code, do not correspond with the permitted uses shown under a prior-issued
certificate of occupancy. The Mortgage Loan documents require the Mortgagor to
obtain a new temporary certificate of occupancy. Until the temporary certificate
of occupancy is obtained, any loss incurred by the related lender in connection
with the failure of the property to be covered by a valid certificate of
occupancy (i.e. a certificate of occupancy that accurately reflects the actual
use of the Mortgaged Property) is recourse to the Mortgagor and the related
guarantor.
 
(26) Recourse Obligations
 
Courtyard by Marriott Portfolio (No. 4)
 
The Mortgage Loan is recourse to the Mortgagor and related guarantor in the
event an involuntary petition is filed against the Mortgagor or certain
affiliated entities and the Mortgagor and the affiliated entitites collude with
the petitioner.

 

C-2

 

 

 
Representation
Number on Annex E-1
 
Mortgage Loan Name
and Number as
Identified on Annex A
 
Description of Exception
         
(26) Recourse Obligations
 
Northern Lights Shopping Center (No. 10)
 
Recourse to the Mortgagor and the related non-recourse carveout guarantor for
voluntary transfers of direct or indirect interests in the Mortgagor or the
Mortgaged Property is limited to losses in connection with (A) a transfer or
pledge of a minority, non-controlling interest (direct or indirect) in Mortgagor
which is consummated in violation of Mortgagor’s organizational documents and
without the consent of the person(s) controlling Mortgagor or (B) the granting
of an easement (or similar document) or the leasing of a portion of the
Mortgaged Property, in each case, in the ordinary course of Mortgagor’s business
and to a person which is not Mortgagor or an affiliate of Mortgagor.
 
(26) Recourse Obligations
 
170 Broadway (No. 12)
 
With respect to recourse carve-outs relating to losses to the related lender in
connection with, among other occurrences, (i) gross negligence or willful
misconduct; (ii) intentional physical waste; (iii) the misapplication of
insurance proceeds, awards, or rents following an event of default; and (iv)
fraud or intentional misrepresentation, the Mortgage Loan documents are recourse
only to the related Mortgagor.
 
(26) Recourse Obligations
 
Century Park West Apartments (No. 17)
 
Transfer violations other than voluntary sale or pledge of a direct interest in
the Mortgaged Property do not result in full recourse if corrected within 30
days of notice from the lender.
 
(26) Recourse Obligations
 
Clinton Place Apartments (No. 21)
 
Transfer violations other than voluntary sale or pledge of a direct interest in
the Mortgaged Property do not result in full recourse if corrected within 30
days of notice from the lender.
 
(28) Financial Reporting and Rent Rolls
 
 
Courtyard by Marriott Portfolio (No. 4)
 
The Mortgage Loan documents do not require the Mortgagors to submit combined
financial statements.
(31) Single-Purpose Entity
 
Courtyard by Marriott Portfolio (No. 4)
 
 
The Mortgagor previously owned five hotel properties that were sold to third
parties prior to origination of the Mortgage Loan.
(31) Single-Purpose Entity
 
River Drive Apartments (No. 30)
 
The Mortgagor previously owned a lot adjacent to the Mortgaged Property which
was conveyed to another entity prior to the origination of the Mortgage Loan.
 
(34) Ground Leases
 
Courtyard by Marriott Portfolio (No. 4)
 
The expiration dates (including all extension options) of the ground leases for
the following Mortgaged Properties do not extend at least 20 years beyond the
maturity of the related Mortgage Loan:
●           Fresno: Ground lease expires June 30, 2024.
●           Poughkeepsie: Ground lease expires December 29, 2033.
●           Philadelphia Devon: Ground lease expires December 28, 2028.
 
The ground leases for the following Mortgaged Properties do not expressly
address rejection of the ground lease in a tenant bankruptcy in connection with
the requirement that lessor enter into a new lease with the lender upon
termination of the ground lease provided that the lender cures any defaults
which are susceptible to being cured by the lender:
●           Charlotte South Park
●           Cupertino
●           Fresno
●           Norwalk
●           Philadelphia Devon
●           Poughkeepsie

 

C-3

 

 

 
Representation
Number on Annex E-1
 
Mortgage Loan Name
and Number as
Identified on Annex A
 
Description of Exception
         
(39) Affiliated Loans
 
311 California Street (No. 9)

1035 Market Street (No. 11)

Ocean Dorado (No. 16)
 
 
The Mortgagors under the related Mortgage Loans are affiliates of each other.
(39) Affiliated Loans
 
170 Broadway (No. 12)

132-40 Metropolitan Avenue (No. 14)
 
 
The Mortgagors under the related Mortgage Loans are affiliates of each other.
(39) Affiliated Loans
 
River Drive Apartments (No. 30)

Wyndham Hill Apartments (No. 72)

Forest Avenue Apartments (No. 89)
 
 
The Mortgagors under the related Mortgage Loans are affiliates of each other.
(39) Affiliated Loans
 
Food Lion – Ocean View (No. 73)

Food Lion – Circle Plaza (No. 78)
 
 
The Mortgagors under the related Mortgage Loans are affiliates of each other.
(41) Appraisal
 
Courtyard by Marriott Portfolio (No. 4)
 
The appraisals performed of the Mortgaged Properties were performed by an
appraiser who is a Candidate for Designation with the Appraisal Institute.




C-4

 

 

 
EXHIBIT D

 
FORM OF OFFICER’S CERTIFICATE
 
[   ] (“Seller”) hereby certifies as follows:
 
 
1.
All of the representations and warranties (except as set forth on Exhibit C) of
the Seller under the Mortgage Loan Purchase Agreement, dated as of May 1, 2015
(the “Agreement”), between GS Mortgage Securities Corporation II and Seller, are
true and correct in all material respects on and as of the date hereof (or as of
such other date as of which such representation is made under the terms of
Exhibit B to the Agreement) with the same force and effect as if made on and as
of the date hereof (or as of such other date as of which such representation is
made under the terms of Exhibit B to the Agreement).

 
 
2.
The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 
 
3.
Neither the Prospectus, dated February 9, 2015 (the “Base Prospectus”), as
supplemented by the Prospectus Supplement, dated May 18, 2015 (the “Prospectus
Supplement” and, together with the Base Prospectus, the “Prospectus”), relating
to the offering of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-AB,
Class X-A, Class X-B, Class A-S, Class B, Class PEZ, Class C, Class D and Class
X-D Certificates, nor the Offering Circular, dated May 18, 2015 (the “Offering
Circular”), relating to the offering of the Class E, Class F, Class G and Class
R Certificates, in the case of the Prospectus, as of the date of the Prospectus
Supplement or as of the date hereof, or the Offering Circular, as of the date
thereof or as of the date hereof, included or includes any untrue statement of a
material fact relating to the Seller, the Mortgage Loans, any related Whole Loan
(including, without limitation, the identity of the servicers for, and the terms
of the Other Pooling and Servicing Agreement relating to, any Non-Serviced Whole
Loan), the related Mortgaged Properties and the related Mortgagors and their
respective affiliates or omitted or omits to state therein a material fact
relating to the Seller, the Mortgage Loans, any related Whole Loan (including,
without limitation, the identity of the servicers for, and the terms of the
Other Pooling and Servicing Agreement relating to, any Non-Serviced Whole Loan),
the related Mortgaged Properties and the related Mortgagors and their respective
affiliates required to be stated therein or necessary in order to make the
statements therein relating to the Seller, the Mortgage Loans, any related Whole
Loan (including, without limitation, the identity of the servicers for, and the
terms of the Other Pooling and Servicing Agreement relating to, any Non-Serviced
Whole Loan), the related Mortgaged Properties and the related Mortgagors and
their respective affiliates, in the light of the circumstances under which they
were made, not misleading.

 
Capitalized terms used herein, but not defined herein, have the meanings
assigned thereto in the Agreement or, if not defined in the Agreement, the
Pooling and Servicing Agreement.
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 

D-1

 

 

 
Certified this __ day of May, 2015.

       
CITIGROUP GLOBAL MARKETS REALTY CORP.
       
By:
     
Name:
   
Title:
     

 

D-2

 

 